Citation Nr: 0636827	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-11 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease (DJD), currently evaluated as 20-
percent disabling.

2.  Entitlement to a rating higher than 20 percent for left 
knee DJD.

3.  Entitlement to service connection for depression, 
including secondary to the service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1978 to January 
1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July and October 2004 rating decisions of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The July 2004 rating decision 
increased the evaluation for the left knee disability from 10 
to 20 percent - retroactively effective from the date of 
receipt of the veteran's claim, and continued the existing 20 
percent rating for her right knee.  The subsequent October 
2004 RO decision denied service connection for depression.

The veteran testified at a Board hearing in September 2005 
before the undersigned Veterans Law Judge.  At the hearing, 
she submitted additional evidence and waived her right to 
have it initially considered by the RO.  38 C.F.R. § 20.1304 
(2006); see also Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claims, including apprising her of whose 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  The veteran's right knee disability causes moderate soft 
tissue swelling and tenderness to palpation; her range of 
motion is from 0 to 110 degrees (extension to flexion), with 
marked crepitus, guarding, and pain at the end of the 
movement.  There is no objective clinical confirmation of 
instability.

3.  The veteran's left knee disability causes moderate soft 
tissue swelling and tenderness to palpation; her range of 
motion is from 0 to 115 degrees (extension to flexion), with 
marked crepitus, guarding, and pain at the end of the 
movement.  There is no objective clinical confirmation of 
instability.

4.  The preponderance of the probative medical evidence 
indicates the veteran's depression is unrelated to her 
military service - including her service-connected bilateral 
knee disability.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 20 
percent for right knee DJD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260 and 5261 (2006).

2.  The requirements are not met for a rating higher than 20 
percent for left knee DJD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260 and 5261 (2006).

3.  Depression was not incurred in or aggravated by active 
service and was not caused or made worse by the service-
connected bilateral knee disability.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

In this case, in December 2003 and May 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate her claims for service 
connection and higher disability ratings, respectively, as 
well as what information and evidence she needed to submit, 
what information and evidence VA would obtain for her, and 
the need for her to advise VA of and to submit any further 
evidence that was relevant to her claims.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities she identified, and the transcript of her hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining the supporting evidence.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
her.

One additional point worth mentioning, although the claims 
file copy of the December 2003 letter reflects that a 
separate enclosure of What The Evidence Must Show was 
included with the letter, a copy of that enclosure is not 
actually in the claims file to confirm this indeed occurred.  
Consequently, the Board cannot be certain that it was 
included with the December 2003 letter.  In any event, that 
apparent omission did not prejudice the veteran or preclude 
her from meaningfully participating in the adjudication of 
her service connection claim, as the May 2004 VCAA letter 
included notice of both what evidence was needed to 
substantiate her service connection claim as well as what was 
needed to substantiate her claims for higher disability 
ratings (for the already service-connected disabilities).  
The Board finds no error in the fact that the May 2004 letter 
did not address service connection on a secondary basis, as 
the veteran's initial assertion of this potentially 
alternative basis of recovery did not occur until her 
September 2005 hearing, so later.  And the essence of her 
argument during the hearing, as outlined by her 
representative, indicated a general understanding of what is 
required to establish her entitlement on this potentially 
viable other ground.  And the presiding judge further 
explained this to her, as well.

Thus, any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against her claim for service connection, any question 
related to an initial evaluation of the disability or the 
effective date to be assigned is rendered moot, as also is 
the case for the increased rating claim, where the 
preponderance of the evidence is against an increase as well.  
Thus, any such error is harmless and does not prohibit 
consideration of the claims on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Increased rating.  The veteran and her representative concede 
the June 2004 RO decision at issue rated her bilateral knee 
disability based on the extent of her arthritis, i.e., 
degenerative joint disease (DJD), but for some unexplained 
reason incorrectly listed the applicable Diagnostic Code 
(5257) for instability.  Regardless, though, they contend she 
has both arthritis and instability and, therefore, should 
receive separate ratings accounting for each - meaning both 
DCs apply.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997); VAOPGPREC 
9-98 (August 14, 1998).  See, too, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  This, however, is impermissible since 
there are no objective clinical indications of instability to 
provide a basis for doing this.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case.")  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his/her current 
diagnosis, and demonstrated symptomatology.  The Board may 
change a diagnostic code, if the reason for the change is 
adequately explained.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).



Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Historically, a January 1989 rating decision granted service 
connection for internal derangement of the right knee with 
synovitis and synovitis of the left knee.  The right knee was 
rated as 10 percent disabling, and the left knee as zero 
percent.  An August 1990 rating decision increased the rating 
of the right knee to 20 percent, and a January 1992 rating 
decision granted a compensable evaluation of 10 percent for 
the left knee.  And as alluded to, an even more recent June 
2004 rating decision increased the evaluation of the left 
knee from 10 to 20 percent.  

The veteran indicated during her hearing that she works at a 
corrections facility.  Further, as long as she is assigned 
duties she can do while seated, she experienced no difficulty 
doing her job, other than the constant pain which she related 
she experienced from her knees.  Prolonged standing and 
having to use stairs aggravated her condition.  In fact, she 
related that she descended stairs backwards.  She also 
related that the condition of her knees were such, that she 
had tried braces, crutches, a cane, and a wheel chair, all of 
which provided minimal relief at best.  She stated that she 
no longer took pain medication, as it did not really help 
either.

The May 2004 examination report reflects that the veteran 
related that her knees were always swollen, and that she 
experienced bilateral flare-ups after sitting for over an 
hour or using stairs.  She related that knee braces seemed to 
exacerbate her pain, and that her knees were stiff and 
painful on awakening in the morning.  She used Glucosamine 
Chondroitin, which she felt eased her symptoms, but she 
discontinued pain relievers.

The examiner observed that the veteran had to used the arm 
rests of the chair to rise from her sitting position, and 
that her gait was slow and stiff.  Physical examination of 
the right knee revealed moderate soft tissue swelling, genu 
valgum deformity of 10 degrees, and tenderness to palpation.  
Active and passive ROM was from 0 to 110 degrees (extension 
to flexion), with marked crepitus during movements.  The 
veteran performed all movements slowly and with guarding and 
pain at the end of flexion.  Flexors and extensors of the 
right knee revealed muscle strength of grade 5/5.  Anterior 
drawer test, McMurray's test, and test for lateral stability 
were all negative.

Physical examination of the left knee revealed moderated soft 
tissue swelling, genu valgum deformity of 10 degrees, and 
tenderness to palpation.  Active and passive ROM was from 0 
to 115 degrees, with significant crepitus during movements.  
The veteran performed all movements slowly and with guarding 
and pain at the end of flexion.  Flexors and extensors of the 
right knee revealed muscle strength of grade 5/5.  Anterior 
drawer test, McMurray's test, and test for lateral stability 
were all negative.

The Board notes that normal range of motion of the knee is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The 
examiner was unable to assess fatigability on repetitive 
movement due to the veteran's pain on movement.  X-rays 
showed bilateral degenerative osteoarthritis of the knees.

The Board finds that the competent medical evidence of record 
shows the veteran's knees to meet or approximate the 20 
percent evaluation assigned.  38 C.F.R. §§ 4.3, 4.7.  
Degenerative arthritis is evaluated under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved (which, here, are DC 5260 for limitation of flexion 
and DC 5261 for limitation of extension).  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, but with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  



With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
A 30 percent evaluation requires that flexion be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The examination report reflects that, if rated solely on the 
basis of LOM, the veteran's evaluation would be 
noncompensable for both flexion and extension, as her range 
of motion on extension is normal and, though less than 
normal, her range of motion on flexion is 60+ degrees better 
than that required for a compensable evaluation.  See 
Diagnostic Codes 5260, 5261.  This means the applicable 
criteria provide for no more than a 10 percent rating for 
each knee.  38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003.  
Since each knee is rated separately, to include a bilateral 
factor, see 38 C.F.R. § 4.26, a higher rating is not 
warranted, as only a single major joint of each leg is 
involved.  Diagnostic Code 5003.  The veteran's right knee, 
however, is rated at 20 percent, and her left knee was 
increased from 10 to 20 percent, so now the same level.

As noted, the RO has rated both of the veteran's knees under 
Diagnostic Code 5257.  The pathology captured under this 
rating code, recurrent subluxation and lateral instability, 
does not include LOM symptomatology, which is rated under 
Diagnostic Codes 5258, 5259, 5260, and 5261.  See VA O.G.C. 
Prec. Ops. 
Nos. 23-97 (July 1, 1997; revised July 24, 1997) and 9-98 
(August 14, 1998).

Thus, it is on this basis that the veteran asserted at the 
hearing that she is entitled to additional separate 
evaluations for instability in her knees.  The Board further 
notes that the July 2004 rating decision reflects that the 
rating of the veteran's left knee was increased on the basis 
of moderate recurrent subluxation or lateral instability.  
See Diagnostic Code 5257.  The recent competent medical 
evidence of record, however, provides no basis for separate 
evaluations for recurrent subluxation or instability of 
either knee, notwithstanding the Diagnostic Code under which 
the veteran's knees are rated.

The July 2004 rating decision reflects no rationale as to why 
the veteran's bilateral knee disability is rated under 
Diagnostic Code 5257 for subluxation or lateral instability 
and an increase for the left knee was granted on that basis 
when the medical evidence specifically found that no 
subluxation or lateral instability was manifested.  The Board 
notes that the medical evidence of record points to the 
veteran's bilateral knee disability being rated under 
Diagnostic Code 5003-5260.  See 38 C.F.R. § 4.27 (A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).  Be that as it may, 
the RO has rated the veteran's bilateral knee disability 
under Diagnostic Code 5257, and the Board has reviewed the 
evidence on that basis - in addition to consideration under 
DC 5003 for arthritis.

The October 2001 examination report and the May 2004 
examination report reflect that the findings showed no 
recurrent subluxation or lateral instability of either knee.  
As set forth above, the primary findings of the May 2004 
examination was DJD shown by X-ray and confirmed by painful 
motion, swelling, and LOM, albeit to a noncompensable degree.  
See Diagnostic Code 5260.  Nonetheless, while the evidence 
shows the veteran's DJD to meet the criteria for no more than 
a 10 percent evaluation for each knee, she is rated at 20 
percent for each knee.  Thus, the Board discerns no basis for 
a rating in excess of 20 percent for either knee.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's bilateral DJD more nearly 
approximates a 20 percent evaluation for each knee, and that 
20 percent adequately compensates her for this functional 
loss due to her painful motion and LOM.  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

There is nothing in the record to distinguish this case from 
the cases of numerous other veteran's that are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 20 percent schedular 
rating for each knee has already adequately addressed, as far 
as can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
bilateral knee condition.  See 38 C.F.R. § 4.1.  In addition, 
there is no evidence revealing frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

Service connection.  The veteran's VA outpatient treatment 
records reflect that her diagnoses include depression.  She 
asserts that she sought treatment for depression during her 
active service, as reflected by her frequent visits to sick 
call.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  
Further, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and psychoses become manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The service medical records reflect no entries for 
complaints, findings, or treatment for an acquired 
psychiatric disorder, inclusive of depression.  The Board 
notes that the veteran's service medical records do indeed 
reflect that she sought and required frequent medical 
attention, but it was unrelated to her mental health status.  
The vast majority of the medical treatment provided her 
during her active service was for OB-GYN symptomatology, 
which exceeded the treatment required for her knees.

The service medical records also show the veteran was placed 
on the overweight program in 1986.  As part of the assessment 
to determine if she was medically cleared for the program, 
she was referred for a full mental health evaluation, 
which was conducted on an in-patient basis.  The March 1989 
Discharge Summary reflects that the examiner noted that, 
other than her chronic weight problem, the veteran was a 
well-motivated soldier in good health.  Physical examination 
revealed no acute pathology.  The only abnormality noted was 
decreased serum phosphorous.  The discharge diagnosis was 
exogenous obesity, with no finding of any mental or 
psychiatric pathology.  The examiner confirmed the veteran 
was fit for duty, and that she passed the PT test on the 
final day of the program.

A June 1986 entry in the service medical records related to 
the overweight program reflects that the veteran's mental 
status examination was within normal limits.  This was the 
Chapter 13 or Chapter 5 evaluation referred to by the 
veteran's representative at the hearing.  Contrary to the 
representative's assertion, however, the entry does not 
constitute evidence of in-service treatment for mental or 
psychiatric symptomatology.  In fact, as noted, it is 
evidence that the veteran did not manifest any mental or 
psychiatric symptoms.

The June 1986 Report of Medical History for separation 
reflects that the veteran denied any prior history of 
depression or excessive worry or nervous trouble of any sort.  
The December 1986 Report Of Medical Examination For 
Separation reflects no notations related to the veteran's 
psychiatric status, and that the psychiatric area was 
assessed as normal.  She was deemed fit for separation.

Upon her separation from active service and application for 
VA benefits, the September 1987 VA examination report 
reflects that the veteran was stated to be okay mentally.  
She related no complaints as concerned her mental health.

The veteran's VA outpatient treatment records reflect that, 
in October 2003, she complained of chronic fatigue and sleep 
apnea.  After a CT scan of the head was normal, she agreed to 
consider depression, since she said she was diagnosed with 
depression in service.  A late October 2003 note reflects 
that she saw a psychologist, who recommended a physiologic 
etiology, rather than a psychological component for her 
complaints.  At one session of a problem solving group, the 
veteran related that she was diagnosed with manic depression.  
In November 2003, the veteran's VA providers included 
depression among her diagnoses but deferred placing her on 
medication due to her other medical problems.

The September 2004 VA mental examination report reflects that 
the examiner reviewed the claims file and noted that the 
veteran was currently taking prescribed medication for 
depression.  She related that she had a hard time getting 
moving in the morning, and that she called in sick a lot at 
her job.  The examiner noted the veteran's sleep disorder and 
narcolepsy and the fact that those conditions played a part 
in her tiredness, but some of her difficulty with getting 
motivated, moving, and active was also due to depression.

The examiner rendered a diagnosis of dysthymia.  The examiner 
also observed that the veteran related that she stayed at 
sick call a lot while in active service, and that they tried 
to tell her it was depression, but she kept looking for a 
medical cause.  The examiner specifically noted that the 
service medical records reflected no evidence to support that 
statement.  The examiner specifically noted that a review of 
all of her service medical records failed to disclose a 
single complaint, diagnosis, treatment, consult, or referral 
for depression or any symptom pattern that represented 
depressive symptoms.  The examiner further noted that two 
1979 references to malaise were part of other medical issues 
and were not tied to complaints or symptoms that might 
constitute depression.

The examiner opined that, while the veteran currently 
manifested depression, there was no evidence that she 
manifested depression during her active service or in the 
period following her service.  Thus, the examiner opined, it 
was not likely the veteran's depression was related to her 
active service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the competent evidence of record shows 
the veteran to manifest a current medical disorder of 
depression, but that the preponderance of the evidence shows 
no symptoms of depression during active service or in the 
years leading up to her 2003 diagnosis.  Further, medical 
professionals opine that there is no causal relationship 
between her depression and active service.  Thus, the Board 
is constrained to find that the preponderance of the evidence 
is against the claim.  38 C.F.R. § 3.303.

At the hearing, the veteran's representative asserted that 
the veteran's depression was service connected because her 
already service-connected bilateral knee disability precluded 
her from exercising and losing weight, which in turn caused 
her depression.  The claims file reflects that to be the very 
first time the veteran has asserted that her depression is 
related to her knee disability.  The Board finds that there 
is no evidence in the record to support the assertion.

A disability that is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability that is chronically 
aggravated by a service-connected condition may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence of record reflects that the veteran's depression 
is unrelated to her obesity or lack of exercise - even if 
somehow attributable to inactivity given the relative 
severity of her bilateral knee disability.  The examiner at 
the September 2004 mental examination observed that the 
veteran tended to overeat and noted that the service medical 
records reflected that she was overweight in 1986 as a result 
of lack of exercise.  The examiner drew no causal 
relationship whatsoever between the two.  Further, the 
examiner specifically noted that the underlying aggravator of 
the veteran's depression was her sleep disorder, which is not 
service connected.  Thus, there is no factual basis for 
service connection on a secondary basis.  38 C.F.R. § 3.310.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
current appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for a rating higher than 20 percent for right knee 
DJD is denied.

The claim for a rating higher than 20 percent for left knee 
DJD is denied.

The claim for service connection for depression, including 
secondary to the 
service-connected bilateral knee disability, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


